McCORD, Circuit Judge
(dissenting).
I think the judgment should be affirmed.
The case was tried by the court without a jury, and special findings of fact and conclusions of law were entered. Under Rule 52 of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, the findings of fact are not to be set aside “unless clearly erroneous”. The court below found [38 F.Supp. 1003, 1006] “that the improvements so installed upon Broadmoor Subdivision, then being the property of the plaintiff, were of substantial benefit to plaintiff, Spencer Brownell”; and “that said improvements were of no practical benefit to the defendant, City of St. Peters-*725burg, and were not at the time of their installation, or are they now, a financial asset of the City.” The court further stated: “There is no showing that the defendant * * * desired these water and gas mains installed or that they would ever have installed the mains in this particular part of the City, which has been shown to be an outlying section. There is no testimony before this court to show that the defendant received any benefit by the installation of these mains. On the contrary, there has been evidence adduced to show that these mains have been a distinct liability to the defendant, City.” The findings are not “clearly erroneous”, but are, I think, fully supported by the record. I am of opinion that the district court properly held that there was no implied contract, and that recovery against the City was not authorized. No income or benefit has enured to the City by reason of the development. I fear that when installation of these mains are held to give rise to a legal and binding obligation on the part of the City, the case will become citation and incentive to others in the future to influence officers of cities and towns to construct for interested parties such improvements as may be desired by them, and thereby create for the taxpayers debts too heavy to be borne and in the end work the financial destruction of such municipalities. Because the mains were laid for the special benefit of Brownell, and not for the benefit of the City, I dissent from the holding that the City is liable “upon quantum meruit, as for money had and received.”